DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: memory organizer unit in claims 1-20. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djikman et al. (Djikman et al. US 2016/0239706 A1, hereby referred to as Djikman).

Consider Claim 1, 14 and 16.  
Dijkman teaches:
1. A processor system, comprising: a memory organizer unit configured to: / 14. A method comprising: receiving a request for a three-dimensional data of a convolutional neural network layer; / 16. A method comprising: is receiving a three-dimensional convolution operation instruction, (Dijkman: abstract, A method of address translation of images and filters to virtual matrices to perform a convolution by matrix multiplication includes receiving an image and a filter. Each image and filter has a memory address. The method also includes mapping the memory addresses to virtual matrix addresses based on a calculated linearized image and a calculated linearized filter. The method further includes converting data in the virtual matrix to a predefined internal format. The method still further includes convolving the image by matrix multiplication of the data in the predefined internal format based on the virtual matrix addresses)
1. receive a request for a three-dimensional data of a convolutional neural network layer; / 16. wherein the three- dimensional convolution operation instruction specifies a three-dimensional data of a convolutional neural network layer; (Dijkman: (0047] FIG. 1 illustrates an example implementation of the aforementioned creation of virtual matrices using a system on-a-chip (SOC) 100, which may include a general-purpose processor (CPU) or multi-core general-purpose processors (CPUs) 102 in accordance with certain aspects of the present disclosure. Variables (e.g., neural signals and synaptic weights), system parameters associated with a computational device (e.g., neural network with weights), delays, frequency bin information, and task information may be stored in a memory block associated with a Neural Processing Unit (NPU) 108, in a memory block associated with a CPU 102, in a memory block associated with a graphics processing unit (GPU) 104, in a memory block associated with a digital signal processor (DSP) 106, in a dedicated memory block 118, or may be distributed across multiple blocks. Instructions executed at the general-purpose processor 102 may be loaded from a program memory associated with the CPU 102 or may be loaded from a dedicated memory block 118.)
1. obtain the requested three-dimensional data from a memory; / 14. obtaining the requested three-dimensional data from a memory; / 16. requesting the three-dimensional data of the convolutional neural network layer from a memory organizer unit;  (Dijkman: [0066] The processing of each layer of a convolutional network may be considered a spatially invariant template or basis projection. If the input is first decomposed into multiple channels, such as the red, green, and blue channels of a color image, then the convolutional network trained on that input may be considered three-dimensional, with two spatial dimensions along the axes of the image and a third dimension capturing color information. The outputs of the convolutional connections may be considered to form a feature map in the subsequent layer 318 and 320, with each element of the feature map ( e.g., 320) receiving input from a range of neurons in the previous layer ( e.g., 318) and from each of the multiple channels. The values in the feature map may be further processed with a non-linearity, such as a rectification, max(0,x). Values from adjacent neurons may be further pooled, which corresponds to down sampling, and may provide additional local invariance and dimensionality reduction. Nonnalization, which corresponds to whitening, may also be applied through lateral inhibition between neurons in the feature map)
1. rearrange the obtained three-dimensional data in an optimized linear order; / 14. rearranging the obtained three-dimensional data in an optimized linear order; / 16. receiving in an optimized linear order the requested three-dimensional data from the memory organizer unit; (Djikman: [0087] FIG. 6B illustrates linearization of an image and filter for a conventional matrix multiplication. As shown in FIG. 6B, portions of a 3x3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2x2 filter would be applied. The 3x3 image may be a portion of a larger image. The filter is also linearized to be described as a dot product.)
1. and provide to a matrix computing unit the rearranged data in the optimized linear order; / 14. and providing to a matrix computing unit the rearranged data in the optimized linear order. (Dijkman: [0084], Figure 6a, [0093] FIG. 7 illustrates an example of a predetermined internal memory format 702. In the conventional system, the image 704 is linearized to a matrix 706. As discussed below, during the matrix multiply, a driver (not shown in FIG. 7) may request a portion ( e.g., block 708) of the matrix 706 from a packer (not shown in FIG. 7). The packer converts the block 708 of the matrix 706 to an internal memory format 702, [0094]-[0095])
16. receiving a three-dimensional weight data of a convolutional filter;  (Djikman: [0059] The weights of the DCN may then be adjusted so that the output scores of the DCN are more closely aligned with the target. [0060] To adjust the weights, a learning algorithm may compute a gradient vector for the weights)
1. and the matrix computing unit configured to perform at least a portion of a three- dimensional convolution using at least a portion of the provided rearranged data in the optimized linear order. / 16. and performing at least a portion of a three-dimensional convolution using at least a portion of the received requested three-dimensional data in the optimized linear order and at least a  portion of the received three-dimensional weight data. (Djikman: [0096] FIG. 8 illustrates an example of a conventional matrix multiply 800 for multiplying matrices A 802 and B 804 to output a product matrix C 812. As shown in FIG. 8, a first matrix A 802 and a second matrix B 804 are input to a packer 806. Specifically, similar to the example of FIG. 8, the matrix multiply block 920 of FIG. 9 includes a packer 912, a driver 914, and an inner kernel 916. The output of the matrix multiply block 920 is a portion of the matrix C 918, (0099] As shown in FIG. 9, the conventional convolution system includes a double copy. The first copy is specified to convert the image 902 and filter 904 to the respective matrices 908 and 910. The second copy is specified to convert the matrices, such as matrix A 908 and matrix B 910, to the internal format. As previously discussed, the double copy may reduce system performance. [0100] FIG. 10A illustrates an example of a convolution 1000 according to an aspect of the present disclosure.)

Consider Claims 2 and 19. 
Djikman teaches: 2. The system of claim 1, wherein the three-dimensional data of the convolutional neural network layer is video data. / 19. The method of claim 16, wherein the three-dimensional data of the convolutional neural s network layer is video data. (Djikman: [0070] The deep convolutional network 350 may also include one or more fully connected layers (e.g., FCl and FC2). The deep convolutional network 350 may further include a logistic regression (LR) layer. Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated. The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 350 to learn hierarchical feature representations from input data ( e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block Cl)

Consider Claims 3 and 4.
Djikman teaches: 3. The system of claim 1, wherein the convolutional neural network layer is a layer of a neural network for determining recommendations. / 4. The system of claim 1, wherein the convolutional neural network layer is a layer of a neural network for identifying content. (Djikman: [0070] The deep convolutional network 350 may also include one or more fully connected layers (e.g., FCl and FC2). The deep convolutional network 350 may further include a logistic regression (LR) layer. Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated. The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 350 to learn hierarchical feature representations from input data ( e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block Cl)

Consider Claims 5 and 15.
Djikman teaches: 5. The system of claim 1, wherein the matrix computing unit is configured to receive a set of weights for performing the three-dimensional convolution. / 15. The method of claim 14, wherein the optimized linear order is optimized for performing a three-dimensional convolution operation. (Djikman: [0070], [0107] As an example of a deep convolutional neural network, the architecture and properties of the deep convolutional neural network used by a detection application are provided in TABLE 1. Specifically, TABLE 1 provides the layer name, window matrix size, weight size, output file size, and execution time)


6. The system of claim 5, wherein the set of weights is a three-dimensional matrix. (Djikman: [0087] FIG. 6B illustrates linearization of an image and filter for a conventional matrix multiplication. As shown in FIG. 6B, portions of a 3x3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2x2 filter would be applied. The 3x3 image may be a portion of a larger image. The filter is also linearized to be described as a dot product. [0089] Additionally, as shown in FIG. 6B, the filter is also linearized so that a convolution is derived by applying the linearized filter to the linearized image. For example, COO is the result of ((100xF00)+(101xF01)+(110xF10)+ (111xF11)). That is, when a filter is applied to a single location on the image, it produces several partial dot products that then are summed. The number of dot products is equal to the area of the filter. For example, the 2x2 filter of FIG. 6B produces four partial dot products. In another exan1ple, a 3x3 filter produces nine partial dot products. The length of any individual dot product is equal to the product of the number of channels in the image and the area of the filter)

7. The system of claim 6, wherein the set of weights is a 3x3x3 kernel. (Djikman: [0087] FIG. 6B illustrates linearization of an image and filter for a conventional matrix multiplication. As shown in FIG. 6B, portions of a 3x3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2x2 filter would be applied. The 3x3 image may be a portion of a larger image. The filter is also linearized to be described as a dot product. [0089] Additionally, as shown in FIG. 6B, the filter is also linearized so that a convolution is derived by applying the linearized filter to the linearized image. For example, COO is the result of ((100xF00)+(101xF01)+(110xF10)+ (111xF11)). That is, when a filter is applied to a single location on the image, it produces several partial dot products that then are summed. The number of dot products is equal to the area of the filter. For example, the 2x2 filter of FIG. 6B produces four partial dot products. In another exan1ple, a 3x3 filter produces nine partial dot products. The length of any individual dot product is equal to the product of the number of channels in the image and the area of the filter)

8. The system of claim 5, wherein the set of weights is formatted in a linear order. (Djikman: [0087] FIG. 6B illustrates linearization of an image and filter for a conventional matrix multiplication. As shown in FIG. 6B, portions of a 3x3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2x2 filter would be applied. The 3x3 image may be a portion of a larger image. The filter is also linearized to be described as a dot product. [0089] Additionally, as shown in FIG. 6B, the filter is also linearized so that a convolution is derived by applying the linearized filter to the linearized image. For example, COO is the result of ((100xF00)+(101xF01)+(110xF10)+ (111xF11)). That is, when a filter is applied to a single location on the image, it produces several partial dot products that then are summed. The number of dot products is equal to the area of the filter. For example, the 2x2 filter of FIG. 6B produces four partial dot products. In another exan1ple, a 3x3 filter produces nine partial dot products. The length of any individual dot product is equal to the product of the number of channels in the image and the area of the filter)

11. The system of claim 1, wherein the rearranged data includes a plurality of linear two- dimensional slices of the three-dimensional data. (Djikman: [0087] FIG. 6B illustrates linearization of an image and filter for a conventional matrix multiplication. As shown in FIG. 6B, portions of a 3x3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2x2 filter would be applied. The 3x3 image may be a portion of a larger image. The filter is also linearized to be described as a dot product. [0089] Additionally, as shown in FIG. 6B, the filter is also linearized so that a convolution is derived by applying the linearized filter to the linearized image. For example, COO is the result of ((100xF00)+(101xF01)+(110xF10)+ (111xF11)). That is, when a filter is applied to a single location on the image, it produces several partial dot products that then are summed. The number of dot products is equal to the area of the filter. For example, the 2x2 filter of FIG. 6B produces four partial dot products. In another exan1ple, a 3x3 filter produces nine partial dot products. The length of any individual dot product is equal to the product of the number of channels in the image and the area of the filter)

(Djikman: [0106] Deep convolutional neural networks may include multiple layers. Each layer may apply a transformation to the data. Furthermore, the output of each layer is used as input for the next layer. Additionally, or alternatively, the layers may form a directed acyclic graph. The data is transformed from the input layer to the final output layer. The output layer may be referred to as a softmax layer. Specifically, the output layer outputs probabilities of what is visible in the image (such as, a tree, a car, or a person). The deep convolutional neural network is trained to perform the classification task by setting the weights of the network using stochastic gradient descent. The deep convolutional neural network may have one or more outputs. Furthermore, the deep convolutional neural network may be trained for regression problems such as estimating bounding boxes around objects in the input data. [0107] As an example of a deep convolutional neural network, the architecture and properties of the deep convolutional neural network used by a detection application are provided in TABLE 1. Specifically, TABLE 1 provides the layer name, window matrix size, weight size, output file size, and execution time)

18. The method of claim 16, wherein the three-dimensional convolution operation instruction includes an address location of a memory of the specified three-dimensional data of the convolutional neural network layer. (Djikman: [0102] More specifically, each image and filter, such as the image 1002 and filter 1004 of FIG. 10A, has a memory address. In one configuration, the packer maps the memory addresses to virtual matrix addresses. The mapping is based on a calculated linearized image and a calculated linearized filter for a portion of a matrix requested by the driver. Furthermore, the packer converts the virtual matrix addresses to the internal format.)


9. The system of claim 1, wherein the matrix computing unit is configured to perform a dot product result. / 10. The system of claim 1, wherein the matrix computing unit is a dot product engine. / 20. The method of claim 16, wherein performing at least the portion of the three-dimensional convolution includes performing a dot product operation. (Djikman: [0087] FIG. 6B illustrates linearization of an image and filter for a conventional matrix multiplication. As shown in FIG. 6B, portions of a 3x3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2x2 filter would be applied. The 3x3 image may be a portion of a larger image. The filter is also linearized to be described as a dot product. [0089] Additionally, as shown in FIG. 6B, the filter is also linearized so that a convolution is derived by applying the linearized filter to the linearized image. For example, COO is the result of ((100xF00)+(101xF01)+(110xF10)+ (111xF11)). That is, when a filter is applied to a single location on the image, it produces several partial dot products that then are summed. The number of dot products is equal to the area of the filter. For example, the 2x2 filter of FIG. 6B produces four partial dot products. In another exan1ple, a 3x3 filter produces nine partial dot products. The length of any individual dot product is equal to the product of the number of channels in the image and the area of the filter)


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    100
    1333
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

March 23, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662